Exhibit 10.55

Execution Version

INTEREST PURCHASE AGREEMENT

THIS INTEREST PURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of December 28, 2015, by and between bcIMC (USA) Realty Div 2A LLC, a Delaware
limited liability company (the “Purchaser”), and IPT BTC I LP LLC, a Delaware
limited liability company (the “Seller”).

WHEREAS, the Seller and Affiliates of the Purchaser are Limited Partners of
Build-To-Core Industrial Partnership I LP, a Delaware limited partnership (the
“Partnership”);

WHEREAS, the Seller’s Interest (“Seller’s Interest”) in the Partnership
represents a 50.9% Percentage Interest in the Partnership; and

WHEREAS, the Seller desires to sell a portion of Seller’s Interest equal to a
31.0% Percentage Interest in the Partnership (the “Acquired Interest”) to the
Purchaser, and the Purchaser desires to purchase the Acquired Interest from the
Seller pursuant to the terms and conditions of this Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

1. Definitions. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings given to such terms in Exhibit A attached
hereto.

2. Sale and Purchase of the Acquired Interest; Closing.

(a) Purchase and Sale. At the Closing, the Seller shall sell, transfer, assign,
convey and deliver to the Purchaser, and the Purchaser shall purchase and accept
from the Seller, all right, title and interest of the Seller in and to the
Acquired Interest, free and clear of any and all Liens. Each party hereto shall
deliver such other documents, and take such actions, as are reasonably required
under the Organizational Documents and applicable law in order to effectuate the
consummation of the transactions contemplated hereby.

(b) Purchase Price. The purchase price payable in consideration for the sale,
transfer, assignment, conveyance and delivery of the Acquired Interest by the
Seller to the Purchaser shall be equal to $49,408,751.24 (the “Purchase Price”);
provided, that (x) in the event the Seller makes a Capital Contribution to the
Partnership in respect of the Acquired Interest following the date hereof but
prior to the Closing, the Purchase Price shall be increased dollar-for-dollar by
the amount of such Capital Contribution in respect of the Acquired Interest and
(y) in the event the Partnership distributes Cash Available for Distribution to
the Seller pursuant to Section 5.2 of the Partnership Agreement in respect of
the Acquired Interest following the date hereof but prior to the Closing, the
Purchase Price shall be decreased dollar-for-dollar by the amount of such
distributed Cash Available for Distribution in respect of the Acquired Interest
(the Purchase Price as finally determined in accordance with the foregoing
proviso shall be deemed the “Purchase Price” for all purposes of this
Agreement). No later than two (2) Business Days prior the Closing, the Seller
shall deliver to the Purchaser a written statement setting forth the Purchase
Price as finally determined in accordance with the immediately preceding
sentence.



--------------------------------------------------------------------------------

At the Closing, the Purchaser shall pay the Purchase Price via wire transfer to
the account of the Seller identified on Exhibit B attached hereto (or as
otherwise provided by Seller in writing), in immediately available funds (the
“Cash Payment”).

(c) Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at or before 1:00 p.m. New York City time on
January 7, 2016 (the “Closing Date”) at the offices of Kirkland & Ellis LLP, 601
Lexington Avenue, New York, New York, unless another time, date or place is
agreed to in writing by the Purchaser and the Seller; provided, that either the
Seller or the Purchaser shall have the right to extend the Closing Date one or
more times through and including January 30, 2016. At the Closing:

(i) the Purchaser or its designee shall pay or cause to be paid to the Seller
the Cash Payment in accordance with Section 2(b); and

(ii) the closing certificates and other documents to be delivered pursuant to
Section 2(d) by the Seller and Section 2(e) by the Purchaser with respect to the
Closing will be exchanged.

(d) Conditions to the Obligations of the Purchaser. The obligations of the
Purchaser to consummate the transactions contemplated by this Agreement are
subject to the fulfillment by the Seller, on or before the Closing, of each of
the following conditions, unless otherwise waived by the Purchaser:

(i) the representations and warranties of the Seller contained in this Agreement
shall be true and correct in all material respects as of the Closing as though
made on and as of the Closing;

(ii) the Seller shall have performed and complied with all covenants,
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by Seller on or before the Closing;

(iii) at the Closing, the Seller shall have delivered to Purchaser a certificate
of any authorized officer of the Seller, dated as of the Closing Date, to the
effect that the conditions specified in Section 2(d)(i) and Section 2(d)(ii)
have been satisfied by the Seller;

(iv) at the Closing, the Seller shall deliver to the Purchaser a non-foreign
affidavit dated as of the Closing Date, sworn under penalty of perjury and in
form and substance required under the Treasury Regulations issued pursuant to
Code §1445 stating that Seller is not a “foreign person” as defined in Code
§1445;

(v) prior to or at the Closing, the Seller shall have delivered to the Purchaser
a certified copy of the resolutions adopted by the board of directors of the
Seller authorizing the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby;

(vi) at the Closing, the Purchaser shall have received from Seller the Second
Amended and Restated Agreement of Limited Partnership of the Partnership,

 

2



--------------------------------------------------------------------------------

dated as of the Closing Date, substantially in the form attached hereto as
Exhibit C (the “LPA”), duly executed by each of the Seller and IPT BTC I GP LLC,
a Delaware limited liability company (“IPT GP”);

(vii) at the Closing, the Seller shall have delivered to Purchaser the written
consent of each of the Seller and IPT GP consenting to the consummation of the
transactions contemplated hereby and waiving any rights of the Seller or IPT GP
pursuant to Sections 8.1(c) of the Partnership Agreement with respect to the
Acquired Interest (other than any restrictions on subsequent transfer arising
under the Partnership Agreement);

(viii) at the Closing, the Seller shall have delivered to the Purchaser an
assignment and assumption agreement substantially in the form attached hereto as
Exhibit D (the “Assignment”), duly executed by the Seller;

(ix) prior to or at the Closing, the Seller shall have delivered to the
Purchaser an amendment and restatement to the Credit Agreement, dated as of
June 5, 2015, by and among BTC Intermediate Holdco LP (“Holdco”), as Borrower,
the Partnership, as Parent JV Guarantor, and each of the Subsidiary Guarantors
party thereto, Regions Bank and the other Lenders that are party thereto,
Regions Bank as Agent, US Bank National Association as Syndication Agent,
Regions Capital Markets and US Bank National Association as Joint Lead Arrangers
and Joint Book Runner, pursuant to which, among other changes, (A) each of the
existing Subsidiary Guarantors shall be converted to Co-Borrowers, (B) future
owners of any Collateral Property shall be Co-Borrowers rather than Subsidiary
Guarantors and (C) Holdco shall be converted from a Borrower to a Guarantor (the
“Credit Transaction”);

(x) at the Closing, the Seller shall have delivered to the Purchaser a transfer
agreement substantially in the form attached hereto as Exhibit E (the “Transfer
Agreement”), duly executed by the Seller, IPT BTC I GP LLC and the Partnership;
and

(xi) at the Closing, the Seller shall have delivered to the Purchaser an
agreement duly executed by an Affiliate of the Seller (the “IPT Administrative
Manager”), in form and substance reasonably satisfactory to each of the IPT
Administrative Manager and the Purchaser and to be agreed upon prior to the
Closing (the “IPT Management Agreement”), pursuant to which the IPT
Administrative Manager shall provide certain management and administrative
services to the Purchaser in connection with the Purchaser’s investment in the
Acquired Interest, which services shall include, without limitation, making
necessary governmental filings (based upon advice from the Purchaser’s tax and
regulatory counsel), maintaining the Purchaser as a limited liability company in
good standing in the State of Delaware, making banking arrangements for the
Purchaser, managing disbursements and repayments under credit agreements
pursuant to which the Purchaser will fund its share of capital contributions to
the Partnership, making distributions of available cash held by the Purchaser to
the sole member of the Purchaser, maintaining books and records for the
Purchaser, and providing budgets and reports of the Purchaser’s operations to
the sole member of the Purchaser (collectively, the “Investment Services”). The
IPT Management Agreement shall provide

 

3



--------------------------------------------------------------------------------

for the Purchaser to reimburse the IPT Administrative Manager for its costs and
third party costs incurred in connection with the Investment Services, but shall
not include any fees payable to the IPT Administrative Manager. Notwithstanding
the foregoing, the IPT Management Agreement (A) shall not transfer to the IPT
Administrative Manager any rights of the Purchaser as a limited partner under
the LPA, which rights shall be exercised by the Purchaser in accordance with the
LPA exclusively through its sole member, (B) shall contain customary rights and
obligations of the parties thereto, including the indemnification of the IPT
Administrative Manager, its Affiliates and their respective agents, officers,
and personnel against claims, liabilities, costs and expenses (including
reasonable attorneys’ fees) incurred by them by reason of the IPT Administrative
Manager providing the Investment Services, other than for fraud, gross
negligence or willful misconduct and (C) shall expressly disclaim the IPT
Administrative Manager’s obligation to provide any securities-related advice to
the Purchaser or any of its Affiliates (whether related to the United States
Securities Act of 1933, as amended, any United States federal or state or
non-United States securities laws, or otherwise).

(e) Conditions to the Obligations of the Seller. The obligations of the Seller
to consummate the transactions contemplated by this Agreement are subject to the
fulfillment by the Purchaser, on or before the Closing, of each of the following
conditions, unless otherwise waived by the Seller:

(i) the representations and warranties of the Purchaser contained in this
Agreement shall be true and correct in all material respects as of the Closing
as though made on and as of the Closing;

(ii) the Purchaser shall have performed and complied with all covenants,
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by Purchaser on or before the Closing,
including, without limitation, paying the Cash Payment;

(iii) at the Closing, the Purchaser shall have delivered a certificate of any
authorized officer of the Purchaser, dated as of the Closing Date, to the effect
that the conditions specified in Section 2(e)(i) and Section 2(e)(ii) have been
satisfied by the Seller;

(iv) prior to or at the Closing, the Purchaser shall have delivered to the
Seller a certified copy of the resolutions adopted by the board of the sole
member of the Purchaser authorizing the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby;

(v) at the Closing, the Seller shall have received from the Purchaser the LPA,
duly executed by each of the Purchaser, bcIMC International Real Estate
(2004) Investment Corporation, a Canadian corporation (“BCIMC Pension Partner”),
and bcIMC (WCBAF) Realpool Global Investment Corporation, a Canadian corporation
(“BCIMC Accident Fund Partner”);

 

4



--------------------------------------------------------------------------------

(vi) at the Closing, the Purchaser shall have delivered to the Seller the
written consent of each of the Purchaser, BCIMC Pension Partner and BCIMC
Accident Fund Partner consenting to the consummation of the transactions
contemplated hereby and waiving any rights of BCIMC Pension Partner or BCIMC
Accident Fund Partner pursuant to Sections 8.1(c) of the Partnership Agreement
with respect to the Acquired Interest (other than any restrictions on subsequent
transfer arising under the Partnership Agreement);

(vii) at the Closing, the Purchaser shall have delivered to the Seller the
Assignment, duly executed by the Purchaser;

(viii) at the Closing, the Purchaser shall have delivered to the Seller the
Transfer Agreement, duly executed by the Purchaser; and

(ix) at the Closing, the Purchaser shall have delivered to the Seller the IPT
Management Agreement, duly executed by the Purchaser.

3. Representations and Warranties of the Seller. The Seller hereby represents
and warrants to the Purchaser as follows:

(a) Ownership. The Acquired Interest is owned of record and beneficially by the
Seller, and the Seller has good and marketable title to the Acquired Interest,
free and clear of any and all Liens (other than those contained in the
Partnership Agreement). No Person other than the Seller has any right, title or
interest (whether legal or equitable) in or to the Acquired Interest or any part
thereof. The sale, transfer, assignment, conveyance and delivery of the Acquired
Interest by the Seller pursuant to this Agreement shall transfer to the
Purchaser good and unencumbered legal and beneficial title and all interests
thereto, free and clear of any and all Liens (other than those contained in the
Partnership Agreement).

(b) Authorization. The Seller has full right, power, authority and legal
capacity to execute, deliver and perform this Agreement, the Assignment and any
other document required to be entered into in connection with the transactions
contemplated hereby (collectively, the “Transaction Documents”). All limited
liability company action, member action or any other action required to be taken
by the Seller or any manager, officer, director or member thereof in order to
authorize the Seller to enter into this Agreement and the other Transaction
Documents, to perform all Seller’s obligations hereunder and thereunder and to
sell, assign transfer and convey the Acquired Interest as required hereunder
have been taken. This Agreement has been duly executed and delivered by the
Seller and constitutes, and the other Transaction Documents to which the Seller
is a party will constitute upon execution and delivery thereof by the Seller,
valid and legally binding obligations of the Seller, enforceable in accordance
with their respective terms.

(c) Conflicts. The execution, delivery and performance of the Transaction
Documents to which the Seller is a party by the Seller do not violate or result
in the material breach of, or create any Lien on the Acquired Interest pursuant
to, any agreement (including the Organizational Documents), instrument, order,
judgment, decree, law (including any securities laws) or governmental regulation
to which the Seller is a party or is subject or by which any of the Acquired
Interest is bound.

 

5



--------------------------------------------------------------------------------

4. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Seller as follows:

(a) Authorization. The Purchaser has full right, power, authority and legal
capacity to execute, deliver and perform the Transaction Documents to which the
Purchaser is a party. All corporate action, stockholder action or any other
action required to be taken by the Purchaser or any manager, officer, director
or member thereof in order to authorize the Purchaser to enter into this
Agreement and the other Transaction Documents to which the Purchaser is a party
and to perform all of the Purchaser’s obligations hereunder and thereunder have
been taken. This Agreement has been duly executed and delivered by the Purchaser
and constitutes, and the other Transaction Documents to which the Purchaser is a
party will constitute upon execution and delivery thereof by the Purchaser,
valid and legally binding obligations of the Purchaser, enforceable in
accordance with their respective terms.

(b) Conflicts. The execution, delivery and performance of the Transaction
Documents to which Purchaser is a party by the Purchaser, and the sale and
purchase of the Acquired Interest under this Agreement, do not and will not,
with or without the passage of time or giving of notice, violate or result in
the material breach of any agreement (including any of the Organizational
Documents), instrument, order, judgment, decree, law or governmental regulation
to which the Purchaser is a party or is subject.

5. Survival of Representations, Warranties and Covenants. All representations
and warranties contained herein or made in writing by any party in connection
herewith shall survive the Closing. None of the covenants or agreements of the
Seller and the Purchaser contained in this Agreement which, by its terms, is to
be performed or complied with prior to the Closing shall survive the Closing.
All other covenants and agreements of the parties set forth herein to be
performed or complied with at or after the Closing shall survive the Closing to
the extent provided in their respective terms.

6. Indemnification.

(a) The Seller shall, indemnify, defend and hold the Purchaser and its officers,
directors, employees, members, representatives, successors and assigns harmless
from any and all damage, liability, claim, action, suit, loss, deficiency,
judgment, settlement, costs of investigation or other expenses (including, but
not limited to interest, penalties and reasonable attorneys’ fees and
disbursements incurred in connection with enforcing this Section 6) (each, a
“Loss”) based upon, arising out of or otherwise in respect of any: (i) breach of
any of the Seller’s representations or warranties contained in any Transaction
Document; (ii) breach by Seller of any of its covenants included in any
Transaction Document; or (iii) any action of Seller constituting fraud.

(b) The Purchaser shall, indemnify, defend and hold the Seller and its officers,
directors, employees, members, representatives, successors and assigns harmless
from any and all Losses based upon, arising out of or otherwise in respect of
any: (i) breach of any of the

 

6



--------------------------------------------------------------------------------

Purchaser’s representations or warranties contained in any Transaction Document;
(ii) breach by Purchaser of any of its covenants included in any Transaction
Document; or (iii) any action of Purchaser constituting fraud.

(c) The maximum liability of each of the Seller and the Purchaser under this
Section 6 shall be an amount equal to the Cash Payment. All indemnities
contained herein or made in writing by any party in connection herewith shall
survive the Closing.

7. Covenants. Without limiting any restrictions set forth in the Partnership
Agreement, from the date of this Agreement through the Closing or earlier
termination of this Agreement, the Seller agrees and covenants with the
Purchaser that the Seller shall not Transfer any interest, directly or
indirectly, in the Acquired Interests.

8. Remedies. If Seller shall breach any of its representations, warranties or
covenants under this Agreement, or fail to perform its obligation to convey the
Acquired Interests to the Purchaser and close in accordance with the terms of
this Agreement, then, in addition to any remedies available at law or in equity,
Purchaser, may at its option (a) terminate this Agreement or (b) in lieu of
terminating this Agreement, Purchaser shall have the option to bring a suit for
specific performance.

9. General Provisions.

(a) Amendment. Any provision of this Agreement may be amended in writing by both
parties to this Agreement.

(b) Severability. In the event one or more of the provisions of this Agreement
is, for any reason, held by a court of competent jurisdiction to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. Upon such determination that any term
or other provision is invalid, illegal or unenforceable, the parties hereto
shall negotiate in good faith to modify this Agreement as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

(c) Entire Agreement. This Agreement, the exhibits hereto and the other
documents delivered pursuant hereto (i) constitute the entire agreement among
the parties relative to the specific subject matter hereof and thereof and
(ii) supersede and preempt any prior understandings, agreements or
representations, written or oral, which may have related to the subject matter
hereof or thereof.

(d) Governing Law. This Agreement shall be governed, construed and interpreted
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law or choice of law that would cause the substantive
laws of any other jurisdiction to apply. To the fullest extent permitted by law,
each party hereto irrevocably submits and consents to the exclusive jurisdiction
of any Delaware state court or federal court sitting in the State of Delaware
over any action, suit or proceeding arising out of or relating to the Agreement
or the transactions contemplated hereby, and each party hereto hereby
irrevocably agrees that all claims in respect of any such action or proceeding
may be heard and determined only in such courts.

 

7



--------------------------------------------------------------------------------

(e) Notices. All notices and other communications to be given to any party
hereunder shall be sufficiently given for all purposes hereunder if in writing
and delivered by hand, courier or overnight delivery service or three days after
being mailed by certified or registered mail, return receipt requested, with
appropriate postage prepaid, or when received in the form of an e-mail and shall
be directed to the address set forth below (or at such other address or as such
party shall designate by like notice):

If to the Seller to:

IPT BTC I LP LLC

c/o Industrial Property Trust, Inc.

518 Seventeenth Street, 17th Floor

Denver, Colorado 80202

Attn: Dwight Merriman, Tom McGonagle and Joshua J. Widoff

E-mail: dmerriman@industrialincome.com,

tmcgonagle@industrialincome.com and

jwidoff@blackcreekcapital.com

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attn: Bruce L. Gelman, P.C. and Ted Schmadeke

E-mail: bruce.gelman@kirkland.com and

ted.schmadeke@gmail.com

If to the Purchaser to:

bcIMC (USA) Realty Div A2 LLC

c/o British Columbia Investment Management Corporation

300 - 2950 Jutland Road

Victoria, British Columbia, Canada V8T 5K2

Attn: Timothy E. Works and Ryan Bradford

E-mail: tim.works@bcimc.com and ryan.bradford@bcimc.com

with a copy (which shall not constitute notice) to:

Cox, Castle & Nicholson LLP

2029 Century Park East, 21st Floor

Los Angeles, CA 90067

Attn: Douglas P. Snyder

E-mail: dsnyder@coxcastle.com

 

8



--------------------------------------------------------------------------------

(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party by facsimile or any similar electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen. Such execution and delivery shall be considered valid, binding and
effective for all purposes.

(g) Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party to this
Agreement upon any breach or default of any other party under this Agreement
shall impair any such right, power or remedy of such non-defaulting party, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing.

(h) Further Assurances. After the Closing, as and when requested by the
Purchaser, the Seller shall, without further consideration, execute and deliver
all such instruments of conveyance and transfer and shall take such further
actions as the Purchaser may deem necessary or desirable in order to transfer
the Acquired Interest to the Purchaser and to carry out fully the provisions and
purposes of this Agreement. This Section 9(h) shall survive the Closing.

(i) Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the successors and permitted assigns of the parties hereto.

(j) Interpretation. Any rule of construction to the effect that ambiguities are
to be resolved against the drafting party shall not be applied in the
construction or interpretation of this Agreement.

(k) Construction. Whenever the term “include” or “including” is used in this
Agreement, it shall mean “including, without limitation,” (whether or not such
language is specifically set forth) and shall not be deemed to limit the range
of possibilities to those items specifically enumerated. The words “hereof”,
“herein” and “hereunder” and words of similar import refer to this Agreement as
a whole and not to any particular provision.

(l) WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT OR (II) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES IN RESPECT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR
OTHERWISE. EACH PARTY HEREBY FURTHER

 

9



--------------------------------------------------------------------------------

AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES MAY FILE A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(m) Change in Tax Laws. Prior to the Closing, as a result of any change in law,
rules, administrative practice, advice or other change or any facts or
circumstances impacting the tax consequences (whether positive or negative) to
the Purchaser or any other BCIMC Limited Partner (as defined in the LPA) or any
of their direct or indirect beneficial owners, the Partnership or an Investment
Entity (as defined in the LPA) (whether such change arises in Canada or the US)
including, without limitation, the adoption of exemptions from taxation under
Section 897 of the Code for qualified foreign pension funds, each of the Seller
and its Affiliates and the Purchaser and its Affiliates shall reasonably
cooperate with each other and their respective advisors for the purpose of
coordinating, managing and structuring the Acquired Interest, the Partnership
and/or each Investment Entity so as to optimize the ability of each such entity
(where applicable) and the Seller, IPT GP, the Purchaser, the other BCIMC
Limited Partners and/or their direct or indirect beneficial owners, to benefit
from their respective tax status or to mitigate or take advantage, as the case
may be, of the financial impact of any such change. In taking any action
described in the preceding sentence, each of the Purchaser and the Seller shall
reasonably consider the material tax consequences of other Partners (as defined
in the LPA) arising from such action.

(Signature page follows)

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Interest Purchase Agreement
on the day and year first above written.

 

PURCHASER: bcIMC (USA) Realty Div A2 LLC, a Delaware limited liability company
By: bcIMC (USA) Realty Inc., a Delaware corporation, its sole member By:  

/s/ DEAN ATKINS

Name:  

Dean Atkins

Title:  

Director

SELLER: IPT BTC I LP LLC, a Delaware limited liability company By: IPT Real
Estate Holdco LLC, a Delaware limited liability company, its sole member By:
Industrial Property Operating Partnership LP, a Delaware limited partnership,
its sole member By: Industrial Property Trust, Inc., a Maryland corporation, its
general partner By:  

/s/ DWIGHT MERRIMAN

Name:  

Dwight Merriman

Title:  

CEO

 

E-1